ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_01_EN.txt. 86

DECLARATION OF JUDGE RANJEVA
[Translation]

1 have voted in favour of the Court’s decision as I consider it to be in
accordance with the relevant law. I should nonetheless have preferred the
Court to have been more explicit in respect of the problem of its advisory
jurisdiction, by laying stress on the fact that the structure of the question
put by the World Health Assembly did not permit it to exercise the juris-
diction that it had, in any case.

(Signed) Raymond RANIEVA.

24
